On Remand from the Alabama Supreme Court

PATTERSON, Judge.
On September 2, 1994, the Alabama Supreme Court reversed our judgment and remanded this case to this court with the instruction that we remand the case to the trial court for that court to order a hearing on whether the prosecutor used his peremptory strikes in a discriminatory fashion to remove blacks from the venire in violation of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). Ex parte Thomas, 659 So.2d 3 (Ala.1994). We so order.
The trial court shall take the necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 56 days of the release of this opinion. The return to remand shall include a transcript of the remand proceedings conducted by the trial court. Upon due return, Thomas shall have 21 days in which to file a supplemental brief with this court. The state shall have 14 days from the filing of Thomas’s brief or from the expiration of the time herein provided for the filing of Thomas’s brief, whichever occurs first, to file a supplemental brief in this case.
REMANDED WITH INSTRUCTIONS.
All Judges concur.